16-3654
    Sasmor v. Powell


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 27th day of October, two thousand seventeen.

    PRESENT:
                DENNIS JACOBS,
                GERARD E. LYNCH,
                      Circuit Judges,
                PAUL A. CROTTY,*
                      District Judge.
    ___________________________________________

    Jon Sasmor,
                               Plaintiff-Appellant,
                       v.                                                                     16-3654

    Steven Powell, Individually and as City Marshal,

                               Defendant–Cross-Claimant–
                               Cross-Defendant–Appellee,

    Chaim Goldberger, a/k/a Henry Goldberg; Isaac
    Teitelbaum, a/k/a Isaac Titalbaum; Abraham
    Schneebalg; Henry Management, LLC,

                               Defendants–Cross-Defendants–
                               Appellees,

    Fern Fisher, Individually and as Deputy Chief
    Administrative Judge for the New York City

    * Judge Paul A. Crotty, of the United States District Court for the Southern District of New York, sitting by
    designation.
Courts; Carol Alt, Individually and as Chief
Clerk of the Civil Court of the City of New York,

                  Defendants.
___________________________________________
FOR PLAINTIFF-APPELLANT:            JON SASMOR, pro se, New York, NY.

FOR DEFENDANT-CROSS-                          KENNETH D. LITWACK, Esq., Bayside, NY.
CLAIMANT-CROSS-
DEFENDANT-APPELLEE:

FOR DEFENDANTS-CROSS-                         No appearance.
DEFENDANTS-APPELLEES:

     Appeal from a judgment of the United States District Court for the Eastern District of
New York (Matsumoto, J.; Orenstein, M.J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

         Appellant Jon Sasmor, pro se, appeals from a judgment in favor of the defendants.
Sasmor, a tenant in a Brooklyn rooming house, moved into spaces that became vacant when
cotenants moved out. The trust that held the property initiated eviction proceedings against
Sasmor and the former cotenants. The state court ruled that Sasmor lacked standing to
intervene in the eviction proceedings against the cotenants, and he filed this federal lawsuit,
arguing that his removal from the cotenants’ rooms violated his constitutional rights. The
district court ruled that the claims were barred by issue preclusion because the state court had
necessarily decided that he lacked a property interest in his cotenants’ rooms. We affirmed.
When the Appellate Term later reversed Sasmor’s eviction from his original room, concluding
that the trust lacked the capacity to initiate the proceedings in its own name, Ronald Henry Land
Trust v. Sasmor, 990 N.Y.S.2d 767 (App. Term 2014), the district court reopened the case to
decide the narrow question of what effect, in any, the Appellate Term ruling had on its prior
judgment, ultimately adhering to its decision to dismiss. This appeal followed. We assume
the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.

        “[W]hen a court decides upon a rule of law, that decision should continue to govern the
same issues in subsequent stages in the same case.” Arizona v. California, 460 U.S. 605, 618
(1983). A panel of this court will not generally reconsider the decision of a previous panel
unless the litigant presents a “cogent and compelling reason.” United States v. Quintieri, 306
F.3d 1217, 1225 (2d Cir. 2002).

       In Sasmor’s prior appeal, we concluded that he lacked standing to pursue his claims
“because the state court’s conclusive determination that [he] lacked standing to advance [his]
claims precluded [him] from relitigating the issue in federal court.” Sasmor v. Powell, 554 F.
App’x 67, 68 (2d Cir. 2014) (summary order). The intervening decision in Ronald Henry Land
Trust that the trust was not the proper party to initiate the eviction proceeding against Sasmor
does not impair the state court ruling that Sasmor was not a proper party to intervene in the
cotenants’ eviction proceeding because he lacked standing.   For that reason, the district court
properly dismissed his complaint.

      We have considered Sasmor’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             3